Exhibit 4.79 TERMINATION AND SEPARATION AGREEMENT AND RELEASE This Termination and Separation Agreement and Release (“Agreement”) is entered into as of this day of August, 2008 (the “Effective Date”), between Amarin Corporation plc (the “Company”) and Paul Duffy (the “Executive”). WHEREAS, the Company and the Executive entered into an Executive Employment Agreement dated March 30, 2007 (the “Employment Agreement”); and a Letter Agreement dated March 30, 2007 (the “Letter Agreement”); and WHEREAS, the Company hired the Executive to serve as the President, United States Commercial Operations; and WHEREAS, the Company wishes to terminate the Employment Agreement without Cause (as such term is defined in the Employment Agreement) pursuant to Section 3(A)(4) of the Employment Agreement; and WHEREAS, both parties wish to terminate the Letter Agreement. WHEREAS, in consideration for the payments by the Company to the Executive set forth herein, the Executive has agreed to the covenants and other provisions set forth in this Agreement; NOW, THEREFORE, in consideration of the mutual promises and agreements contained in this Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Executive hereby agree as follows: 1.The Termination Date.The employment relationship between the Executive and the Company, the Employment Agreement, and the Letter Agreement will terminate as of the six month anniversary of the Effective Date(the "Termination Date")During the interim period from the Effective Date to the Termination Date, the Employment Agreement and the Letter Agreement shall remain in full force and effect.Following the Termination Date, the terms of this Agreement shall govern the parties. 2.Compensation and Benefits Following the Termination Date.In as much as the parties agree that this is not a personal services agreement, and in consideration for the covenants of the Executive and the release of claims by the Executive contained herein and in full payment of all obligations of any nature or kind whatsoever owed or owing to the Executive by the Company and any of its Affiliates (as defined below), following the Termination Date, the Company shall pay, and/or provide benefits to, the Executive or to his estate or conservatorship as follows: (a)continued payment of the Executive’s annual salary, $381,705, inclusive of bonus andassociated Medicare tax, from the Termination Date for a period of six (6) months thereafter in accordance with normal payroll practice.All post-calendar year 2008 payments shall be paid in a lump sum prior to December 31, 2008; (b)reimburse 100% of all insurance premiums paid by the Executive to retain group health benefits pursuant to COBRA for a period not to exceed 18 months following the Termination Date, such reimbursement shall be within thirty days (30) of the submission of receipts; (c)reimburse the Executive for insurance related payments to cover all out-of-pocket medical, dental and vision expenses not otherwise covered by qualifying Company insurance programsfor a period not to exceed 18 months following the Termination Date, such reimbursement shall be within thirty days (30) of the submission of receipts;; (d)continued payment of the employer pension contribution at 6% of monthly base salary from the Termination Date for a period of twelve (12) months thereafter in accordance with normal payroll practice; (e)a car allowance of $1,500 (plus associated employer social security tax and Medicare tax) per month for a period of twelve (12) months following the Termination Date; and (f)a one-time lump sum payment in the amount of $31,000 (plus associated employer social security tax and Medicare tax) as consideration for the Executive’s thirteen and twenty remaining vacation days for 2007 and 2008 respectivelywhich payment shall be made by the Company on the Termination Date The
